DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed June 29, 2022 have been received and entered into the case. Claim 20 is added; claims 1 – 20 are pending; claims 1 – 9 are withdrawn from consideration; claims 10 – 20 have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to applicant’s reply. Specifically, the affidavit filed on 06.29.2022 which satisfies biological deposit requirements of 35 U.S.C. § 112 and 37 C.F.R. § 1.808.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10 (and its dependents), the recitation of “the crude extract” lacks sufficient antecedent basis in the last line.
Claims 10 – 15, 17, 19 – 20 are indefinite because claim 10 appears incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are purifying a massoia lactone from a crude lactone product.
Claim 15 is drawn to a method for producing massoia lactone, however is rendered indefinite for reciting “nucleotides of” the various sequences, because it appears that the sequence itself is not required, but only the various nucleotides therein and without specificity to the order thereof. It is unclear whether the sequences are required by the claim.
Claim 15 is further indefinite for reciting “at least 97.5% to over at least 98.5%”, “at least 98% identity over at least 94%” and “at least 91% identity over at least 92%” as the specified ranges are unclear, and it is unclear what percent of the recited sequences must be shared.

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s amendment and reply.
Specifically, claim 10 requires fermenting A. melanogenum species that do no express A synthase, in the presence of urea and wherein a resulting crude fermentation product has 50% massoia lactone. Applicant’s arguments that the claimed species and strains are different than those disclosed in the cited art (p.13, 17, reply filed 06.29.2022) and that the strains do not produce functional A synthase (p.16, reply filed 06.29.2022) is persuasive. The instant species are additionally argued to have higher production of massoia lactone when cultured as claimed (p.16, reply filed 06.29.2022), which is further persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699